Case 4:19-cv-01340 Document 60 Filed on 09/29/20 in TXSD Page 1United
                                                                of 1States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                       October 05, 2020
                                                                      David J. Bradley, Clerk
